Motion to dismiss plaintiff’s appeal from the judgment of the Appellate Division modifying an award of counsel fees and disbursements denied.
*784Motion to dismiss plaintiff’s appeal from the two intermediate orders of the Appellate Division granted and appeal dismissed.
Motion to dismiss defendants’ appeal granted unless defendants within ten days from the date of this order serve and file the required undertaking, in which event motion denied.
Motion to compel plaintiff to include defendants’ notice of appeal in the record on appeal and for assessment of printing costs denied. (See Cowan v. Residential Builders of Russell Gardens, 303 N. Y. 978.)